     USM-285 Is a S-pSrt form. Fill out the form and print 5 copies. Sign as needed and route as specified belc^.
I .S. ne[»!irtment of Justice                                                                 PROCESS RECEIPT AND RETURN
L'liiicJ Siaics Marsiiali; Seuico                                                             .Sfi' "!n>iniciii)ns for .Scw/a' or frojcss h\ f , ^ xlnr.shai


i'l.AiNTli-i-
    Uiiilcd Stales
                                                U.S. DiSTRICTCOURT^                                        vi i                 | COtUtK.'A.Hli Nl'MIMiU
                                              ^ JliN
                                                IIlu -I j 2021                                \\hlK                             \ ivi'i
                                                                                                                                  18-CR-0280
                                                                                                                                        oiM-Kncf:.ss
S)!;l'l!Ni)ANT

    Gai v Peresiper                                                                              Y Ql)                             Order olTorfeilure
                      NAMlL. ir INDIMDI
                                INDIMDI                                                        I(                 (Ik Di^Sfkii'TioN oi .'■hcpi-ht'S' n >               cut co;

    SERVE 3 United Stales Marshals Service
                  J ADDRI- SS      iSlrccI or Ri'li. li'.irliiwr.i \ ■!.. i 'n\. Shur J'l.J ///' ' 'uJrl

                  ^225 Csia dmait Plaza I'iasi. Brookivn. Neu                    ^'ork I I201
Sl-NP NOllCl: OF SER\'lLl; COf'V Id                     'l;.S l EK AT NAM!; AND ADDKIiSS Bl-l.OW
                                                                                                                             Number DTivocfss to he
                                                                                                                             scr-'cd wiih this Fonn 285

                ^ SETI-l D, DuCUARME. Acting United Stales Altariiey                                                         Niimbur ul puiuus Ki be
                Eastern District ol'Ncw 'I'ork
                                                                                                                             served in lliis ciise
                271 Cadmnn Plaza East. 7ili Floor
                Brooklyn. New ^'ol■k 1 1201
                                                                                                                             Chock ioi .scfMoe
               i .Atin; .AUS.A Claire S. Kcdeshian
                                                                                                                             on I' S A


    SPBClAi. INSTRUCTIONS OR OT Hj-R IN) URM.M'jON THAT Wil l ASSIST' IN liXPI-DITINO Sl-RVTCB (Indudc                                                  iinil. UreritaigAiMress
    AU Tflephoae yumbers, a.u( Estinuiird Tiint-s Available for Senice):
I



     Please execute the Older of Forfeiture and deposit the funds of the 7 6'2020 fedwirc (S5.000.00) into the SADI".

     CATS ID#: 2O-HHS-0000I5



Signuturc fil Anorney oiliot tlnginauir rciiue.snng .service on hehall nt                                                ■|T-.l.f-,PHONi: NOMUrK


     Clayey S.                                                      v\                       □ Dl-.MiNDANT               1(718) 254-6051                        '8/17/2020
     SPACE BELOW FOR USE OF U.S. MARSHAL ONLY- DO NOT WRITE BELOW THIS LINE




I hereby ceriify and return ii\.-it I [_! have fieisoiialiv ccrsed ,D have lcc.ii v-vnicncc cil si-c. ice. Q have c>;ecuied as siiuwn m 'Rcniarka". the process dcscjibcd
on the individual. tompanv. corporation, etc at the address shown above on ihe un ihv mdiv idual , conipanv, cotporaiion. vie siiowai at ihv address insciied heli.nv.

Q 1 hereby ccmry and return that I am unable to loc.aie the individual, compam, eorpotaiuui, etc, named ataive r.Vcv ;v«ni/i.\ beUwi
Name and title ol' individual served (i/iioi         " iiMnxl                                                                       I ! -A peisonol suilable age and disereiiqn
                                                                                                                                         then residing in delendatit'.s usual place
                                                                                                                                         ot alxi.lv                               I
Address (complete only dij)', n-ni rluin -v/ir>" n •ihnvci

                                                                                                                                      8/18/2020             :
                                                                                                                                     dEiialure oftj S-MarslKfTitr Ueinuv



ServrceFce           1 Total Milc.igcChiirge.sl Ftirwarding Fee           1 I'oiai Charges          , Advance Deposits    I .Amoimt owed lo U S Matsnsl^w
                      includina endcimm)                                                                                    (Amount ol'Reiuiid* i




                   $5,000 00 deposited into the SADF of 7/6/2020,


                         I CI.I-RK iJl- rni: ail 'RT                                                                                                  'RIORLDIIIONS MAY tS(!-: USED
                         : U.SMS RFC'IJRD
                         3 NOriLT! Ol'SFRVk'h
                         4 Bll LING STA I KMliN F' To fx-returned to the U S Miirstial v.iih paviiienl.
                            ifanv anioimi is owed Please remit prompiiv pavable lo 11 .S Marshal                                                                             Form i.'SM-.;
                         5 AC KNOWI.F.DGMMN'r tJF RECtlll'l                                                                                                                           i Rev 12.
   else i!i^-cr-882§8-§J Bocumini                                           fo1f


SLR;LDM:CSK
F.#2018R0!024                                                                          SRnr       •
 UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                             X


 UNITED STATES OF AMERICA                           ORDER OF FORFEITURE


        - age inst -                                 8-CR-280 (SJ)

 GARY PERESIPER,

                          Defendant.


                                             X


                WHEREAS,on or about January 23, 2019. GARY PERESIPER (the

''defendant"), entered a plea of guilty to the offense charged in the Sole Count of the above-

captioned Irdictment, charging a violation of 18 U.S.C. § 371; and

                WFIERHAS, pursuant to 18 U.S.C. § 982(a)(7), the defendant has consented to

the ento'of a forfeiture money judgment in the amount of one hundred ninety thousand five

hundred dollars and zero cents($190,500.00)(the "Forfeiture Money Judgment"), as

propert}', real or personal, that constitutes, or is derived directly or indirectly from, gross

proceeds traceable to the defendant's violation of 18 U.S.C. § 371, and/or as substitute

assets, pursuant to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 982(b)(1).

               IT IS HEREBY ORDERED, ADJUDGED AND DECREED,on consent, by

and betvv'een the United States and the defendant as follows:

               1.      The defendant shall forfeit to the United States the full amount of the

Forfeiture Money Judgment, punsuant to 18 U.S.C. §§ 982(a)(7) and 982(b)(1), and 21

U.S.C. § 85%).
  8ase                        Bocumeft'                                  2"oTI'


               2.     AH payments made towards the r'orfeiture Money Judgment shall be

made by a money order, or a certified or official bank check, payable to "United vStates

Marshals Service" with the criminal docket number noted on the face of the check. The

defendant shall cause said check(s) to be delivered by overnight mail to Assistant United

States Attorney Claire S. Kedeshian, United States Attorney's Office, Eastern District of

New York, 271-A Cadman Plaza East, 7lh Floor, Brooklyn, New York 11201. The

Forfeiture Money Judgment shall be paid in full no later than 10 days prior to sentencing (the

"Due Date").

               3.     Upon entry of this Order of Forfeiture ("Order"), the United States

Attorney General or his designee is authorized to conduct any proper discovery in

accordance with Fed. R. Grim. P. 32.2(b)(3) and (c). The United Slates alone shall hold title

to the monies paid by the defendant to satisfy the Forfeiture Money Judgment following the

Court's entry of the judgment of conviction.

               4.     The defendant shall not file or interpose any claim or assist others to

file or interpose any claim to any property against which the government seeks to execute the

Forfeiture Money Judgment in any administrative or judicial proceeding. The defendant

shall fully a.ssist the government in effeciuating the payment of the Forfeiture Money

Judgment. If the Forfeiture Money Judgment is not received as provided above, the

defendant shall forfeit any other property of his up to the value of the outstanding balance,

pursuant to 21 U.S.C. § 853(p). The defendant further agrees that the conditions of 21

U.S.C. § 853(p)(l)(A)-(E) have been met.

               5.     The defendant knowingly and voluntarily waives his right to any

required notice concerning the forfeiture of the monies and/or properties forfeited hereunder,
United States v. Gary Pcresipcr. 18-CR-280(SJ)
Order of Forfeiture                                                                      Page 2
  8111 t:ii]-"c!;88i8:§i Bocumini                                         S'o!4

including notice set forth in an indictment or information. In addition, the defendant

knowingly and voluntarily waives his right, if any, to a jury trial on the torteiture oi said

monies and/or properties, and waives all constitutional, legal and equitable defenses to the

forfeiture of said monies and/or properties, including, but not limited to, any defenses based

on principles of double jeopardy, the     Post Facto clause of the Constitution, any applicable

statute of limitations, venue, or any defense under the Eighth Amendment, including a claim

of excessive fines.


               6.     The entry and payment of the Forfeiture Money Judgment is not to be

considered a payment of a fine, penalty, restitution loss amount, or a payment of any income

taxes that may be due, and shall survive bankruptcy.

               7.     Pursuant to Fed. R. Grim. P. 32.2(b)(4)(A) and (B), this Order shall

become final as to the defendant at the time of sentencing and shall be made part olThe

defendant's sentence and included in the judgment of conviction. 1Tis Order shall become

the Final Order of Forfeiture, as provided by Fed. R. Grim. P. 32.2(c)(2). At that time, the

monies and/or properties forfeited herein shall be forfeited to the United States for

disposition in accordance with the law.

              8.      This Order shall be binding upon the defendant and the successors,

administrators, heirs, assigns and transferees of the defendant, and shall survive the

bankruptcy of any of them.

              9.      This Order shall be final and binding only upon the Coiiil's "so

ordering" of the Order.




United Stales v. Gary Peresiper. 18-CR-280(SJ)
Order of Fon'eiturc                                                                       Page 3
              10.    The Court shall retain jurisdiction over this action to enforce

compliance with the terms of this Order and to amend it as necessary, pursuant to Fed. R.

Crim. P. 32,2(e).

              11.    The Clerk ofthe Court is directed to send, by inter-ofFice mail, three(3)

certified copies of this executed Order to the United States Attorney's Office, Eastern

District of New York, Attn: PSA Law Clerk Antrhony J. Casalaspro, 271-A Cadman Plaza

East, 7th Floor, Brooklyn, New York 11201.

Dated: Brooklyn, New York
                   ,2019

                                              SO ORDERED:


                                                   JsASJ)
                                              HONOR/AlE STER^i'mG JOHNSON,JR.
                                              UNITED STATES DISTRICT JUDGE
                                              EASTERN DISTRICT OF NEW YORK




United States v. Gary Peresioer. 18-CR-280(SJ)
Order ofForfeiture                                                                        Page 4
